 CO-OP CITY
 255
Riverbay Corporation, d/b/a Co-Op City 
and Co-Op 
City Police Benevolent Association. 
Case 2ŒCAŒ
32617 
February 24, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On June 28, 2002, Administrative Law Judge Michael 
A. Marcionese issued the att
ached decision.  The General 
Counsel filed exceptions and a supporting brief, the Re-
spondent filed cross-exceptions 
and a brief in support of 
its cross-exceptions and in 
answer to the exceptions of 
the General Counsel.  The General Counsel filed an an-
swering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions and 
to adopt the recommended Order. 
The Issue 
The principal issue before the Board is whether the 
judge correctly found that the Respondent did not violate 
Section 8(a)(1) by maintaining a rule that prohibited em-

ployees from participating in the election of the members 
of the Respondent™s board of directors.  Contrary to our 
dissenting colleague, we agree with the judge™s dismissal 

of this complaint allegation. 
Factual Summary The facts are fully set forth 
in the judge™s decision. In 
brief, the Union in this case, the Co-op City Police Be-
nevolent Association, represents the armed and unarmed 
security officers and lobby guards employed in the Re-
spondent™s department of public safety.  There are ap-
proximately 95 to 110 employees in the unit. 
The Respondent, a limited profit housing company or-
ganized under the laws of New York State, owns, main-

tains, and operates a middle-
income cooperative housing 
development in the Bronx, New York, known as Co-op 
City.  Co-op City consists of 15,372 apartments in 35 
high-rise buildings and 8 clusters of 3-story townhouse 

buildings, 3 shopping centers, and 8 parking garages on a 
330-acre site.  The Respondent is owned by shareholders 
or ﬁcooperators,ﬂ who own and reside in the apartment 

units. 
The Respondent is governed by a 15-member board of 
directors who hire a general manager to run the complex 

on a day-to-day basis.  At all times material to this case, 
the general manager was Marion Scott Real Estate, Inc. 
(Marion Scott), with Kenneth Silverman, a Marion Scott 
employee, serving as the executive general manager. 
State regulations governing entities like the Respon-
dent, the Respondent™s bylaws, and its management con-

tract with Marion Scott establish that the board of direc-
tors has no direct control over unit employees™ terms and 
conditions of employment.  Rather, Respondent™s board 

of directors functions much 
like the directors of any cor-
poration, i.e., they set corporate policy, look out for the 

interests of stockholders, and delegate day-to-day man-

agement of the business to professionals hired for that 
purpose.  The regulations of the New York State Divi-
sion of Housing and Community Renewal, chapter IV, 
section 1725Œ3.3 specifically codify that State™s public 
policy against interference by a co-op™s board ﬁwith the 
day-to-day management and operation of a project or 
with its employees.ﬂ  Thus, here, Marion Scott had full 
responsibility for hiring, discipline, and termination of 

employees.  The board had also delegated to Marion 
Scott full responsibility for negotiating and administering 
collective-bargaining agreements with the various labor 

organizations representing Respondent™s employees.
1  In 
addition, Marion Scott had final authority over the set-

tlement of grievances with employees and their unions. 
Of the 15 members on the Respondent™s board of di-
rectors, 5 new members are 
elected each year by the shareholders/cooperators to serve 3-year terms.  Elec-

tions are conducted by secret ballot and only resident 
shareholders may vote for and serve as directors.  Elec-
tions are held in May and are usually preceded by a 1Œ2 

month campaign. 
The Respondent has maintained a rule restricting em-
ployee participation in board of director elections since 
early 1999.  It 
reads as follows: 
 Employees living in Co-op City are encouraged to in-

dividually exercise their rights as residents of the com-
munity during the Board of Directors election.  They 

shall refrain, however, from engaging in any activity, 
such as organizing other employees, that might be con-
strued as an attempt to use their position for the pur-

pose of influencing the outcome of the election.  All 
employee groups and organizations are prohibited from 
participating either directly or
 indirectly in the electoral 
process.  They may not raise funds, give donations, en-
courage their members to give donations, issue en-
dorsements, distribute campaign material, or engage in 

any other activity that may reasonably be expected to 
benefit a particular candidate or group of candidates.  
Non-resident employees may not participate in the 
                                                          
 1 The board™s role is limited to vo
ting on ratification of the contract 
negotiated by Marion Scott.   
341 NLRB No. 34 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 256 
electoral process in any manner except where otherwise 
specified as part of their normal job duties.  Candidates 
who encourage, accept, or 
knowingly benefit from such 
participation are subject to disqualification by the 
Committee. 
 The Respondent revoked this rule in the spring of 2000 
and replaced it with the following rule, which was still in 
effect at the time of the hearing: 
 The election of the Board of Directors is a right of resi-

dents in Co-op City.  Employees living in Co-op City 
are encouraged to exercise their rights as residents of 
the community during the Board of Directors election 
within the scope of this policy.  All Riverbay employ-

ees are reminded that as employees they have a duty of 
loyalty to Riverbay and should not engage in any activ-
ity which raises the appearance of impropriety.  Partici-

pation in the electoral process must not interfere with 
employees™ work duties.  All employees shall refrain 
from engaging in any activity which might be con-
strued as an attempt to abuse their positions as employ-
ees for the purpose of influencing the outcome of the 
election.  Examples of acts that may be deemed an 

abuse of employee position include:  soliciting dona-
tions for particular candidate(s), distributing campaign 
material for or against particular candidate(s), or engag-

ing in any other activity which may reasonably be con-
strued as an abuse of position. 
Nonresident employees and employee groups and or-
ganizations are prohibited from participation in the 
electoral process. 
Candidates who encourage, accept, or knowingly bene-

fit from such prohibited partic
ipation are subject to dis-
qualification by the Committee. 
This policy does not affect employees™ right to engage 

in other concerted activities for the purpose of collec-
tive bargaining or other mutual aid or protection or 

their right to refrain from any or all such activities. 
 The judge implicitly found, and for the purposes of 
this decision we can agree, th
at there is no material dis-
tinction between these rules.
2  Both rules differentiate 
between employees who are residents and those who are 

not.  Employees who are residents have the right to par-
ticipate individually in the 
election process.  Employees 
who are not residents, on the other hand, have no such 
                                                          
                                                           
2 Arguably, the 1999 and 2000 rules differ in that the former explic-
itly distinguishes between individual and group participation in co-op 
board elections while the latter does not.  Because the parties have not 

litigated this case on that basis, we assume, 
arguendo, 
that the second rule, like the first, is aimed at concerted activity. 
right.  In sum, the rules, 
on their face, only prohibit em-
ployees from using their positions as employees to affect 
the outcome of the election of
 a member of the Respon-
dent™s board of directors.   
Nevertheless, the General Counsel contends that the 
Respondent violated Section 8(a)(1) of the Act merely by 
maintaining these rules.  In an attempt to show some 

nexus between the election of a member of the Respon-
dent™s board of directors and the Section 7 rights of em-
ployees, the General Counsel adduced evidence at the 

hearing concerning the following two matters. 
1.  The lobby attendant program 
Iris Baez was one of the cand
idates in the 1999 board 
of directors election.  As part of her candidacy, Baez 

championed a proposal to create a new position of lobby 

attendant.  The judge found that a lobby attendant posi-
tion arguably would impact the employees represented 
by the Union because the m
oney budgeted to pay the 
wages and benefits of the new employees could reduce 
funds available to compensate existing employees.  In 
addition, duties assigned to the lobby attendants could 

reduce the role of the exis
ting security force.   Baez won the election and wa
s thereafter selected by 
the other directors to serve as the Respondent™s presi-

dent.  In 2001, the lobby attendant program that Baez 
advocated was implemented.
3   
2.  The discharge of Joseph Pizzano 
The judge found that Baez ﬁplayed a significant roleﬂ 
in the Respondent™s decision to terminate Joseph Piz-
zano, a public safety officer and resident shareholder.  

Pizzano was a member of the Union and in 1999 served 
as its president.  Pizzano and the Union opposed Baez™ 
candidacy for the board of directors because of her sup-
port for the lobby attendant position. 
In his capacity only as a resident shareholder, Pizzano 
produced and distributed a two-page flyer entitled, ﬁAn 

Unsolicited Opinion from Alcott Place.ﬂ
4  The flyer was 
critical of the candidacy of Baez and her position on sev-
eral issues, including the lobby attendant program.  Piz-
zano placed his name and address on the flyer, but made 
no mention of his employment or union status.   
After her election, Baez initiated a complaint against 
Pizzano based on his preparation of the flyer.  Pizzano 

was ultimately discharged in November 1999, under the 

first of the rules quoted above.  Although the unfair labor 
practice charge originally alleged that Pizzano was ter-
minated in violation of Section 8(a)(1) and (3), the Union 

withdrew that aspect of th
e charge, and the complaint 
 3  In March 2001, the lobby attenda
nts were added to the unit repre-
sented by the Union. 
4 Alcott place was the name of th
e building in which Pizzano lived.   CO-OP CITY
 257
contains no such allegation. 
 Therefore, as the judge cor-
rectly recognized, the legality of Pizzano™s discharge is 
not before us.   
ANALYSIS AND 
CONCLUSION
 1. The judge™s decision 
  The judge found that the Respondent™s rules, on their 
face, did not prohibit the employees from expressing 
their views on issues affecting their terms and conditions 
of employment.  Instead, he found that the rule prohib-
ited employees from engaging in activities designed to 

affect the outcome of the bo
ard of directors™ election, 
which was a legitimate prohibition because employees 

do not have a Section 7 right to designate individuals 
who set corporate policy.  The judge stated that there is a distinction between protesting an employer™s policies or 
business decisions and seeking a role in making those 
decisions.  The Respondent could lawfully prohibit the 
latter, and it was precisely the latter that Pizzano was 
trying to do. 
  Thus, the judge found that Pizzano was not engaged 
in protected concerted activity when he prepared and 

distributed his leaflet.  Alth
ough the leaflet did address 
some of the concerns of the Union and the employees 

regarding the lobby attendant proposal, it also criticized 

the incumbent directors, Baez, and her slate of candidates 
for decisions that had little or no impact on employees.  
Further, the judge continued, Pizzano framed his leaflet 

as an ﬁunsolicited opinionﬂ of a resident who was con-
cerned about the directors™ 
stewardship of the coopera-
tive™s assets.  The judge found such concerns outside the 
scope of Section 7.  The judge further found that anyone 
reading the leaflet could not reasonably conclude that 
Pizzano was speaking out as an employee, noting that 
Pizzano was careful not to mention his status as an em-
ployee.  The judge concluded, therefore, that the applica-

tion of the rule to Pizzano did 
not establish that the rule 
could reasonably be interpreted by employees as limiting 

or prohibiting them from engaging in Section 7 activity.  

We agree. 
 Although the judge reco
gnized that Baez retaliated against Pizzano for preparing and distributing his flyer, 

he found that the ﬁsingle inst
ance of a lone director exer-
cising undue influence over the Respondent™s managersﬂ 

was insufficient to establish that the rule, on its face, 

would reasonably tend to chill employees in the exercise 
of Section 7 rights.  The 
judge reiterated that Pizzano 
was not engaged in protected concerted activity when he 
communicated by way of his 
leaflet with fellow share-
holders regarding the election, an activity that the rule 
permitted.  Therefore, the judge continued, the rule, on 
its face, permitted Pizzano™s pa
rticipation in the election as a resident and because 
Pizzano scrupulously avoided 
any mention of his employee or union status, he did not 
in fact violate the rule.  In 
sum, the judge 
found that the 
General Counsel did not meet his burden of proving that 
the Respondent™s rule prohibiting the participation of 
employees in the election of the Respondent™s board of 
directors would reasonably tend to chill employees in the 

exercise of their Section 7 rights.  We agree. 
2. Applicable principles 
In general, ﬁemployee efforts to affect the ultimate di-
rection and managerial policies of the business are be-
yond the scopeﬂ of Section 7.  
Lutheran Social Service of 
Minnesota, 
250 NLRB 35, 41 (1980).  Thus, ﬁan em-
ployee . . . has no protected right to engage in activities 

designed solely for the purpose of influencing or produc-

ing changes in the management hierarchy.ﬂ  
Retail 
Clerks Local 770, 
208 NLRB
 356, 357 (1974).  In a nar-
row category of cases, howev
er, an employee protest 
over the selection of a supervisor or other management 
official may be held to be protected by the Act if, and 
only if, the ﬁfacts establish that the identity and capabil-

ity of the supervisor involved has a direct impact on the 
employees™ own job interests and on their performance 
of the work they are hired to do.ﬂ  Dobbs Houses
, 135 
NLRB 885, 888 (1962), enf. denied 325 F.2d 531 (5th 
Cir. 1962).
5   3.  Application of principles 
As stated above, the issue before us is whether the Re-
spondent violated Section 8(a)(1) by maintaining a rule 
that prohibited employees from participating in the elec-

tion of the members of the Respondent™s board of direc-
tors.  Contrary to our dissenting colleague, and in agree-
ment with the judge, we conclude that the mere mainte-
nance of this rule would not ﬁreasonably tend to chill 
employees in the exercise of their Section 7 rights.ﬂ  
La-
fayette Park
, supra.   
As discussed above, employee action seeking to influ-
ence the identity of the mana
gerial hierarchy is normally 
unprotected under the Act.  Because employees generally 
do not have a Section 7 right to participate in the election 
of a company™s board of directors, the Respondent™s 
                                                          
 5  The judge stated that such an employee protest must also employ 
reasonable means in order to be protected by the Act.  We do not agree.  
As we recently stated in 
Accel, Inc., 339 NLRB No. 134, slip op. at 1 
(2003), ﬁ[T]he Board has not imposed a ‚reasonable means™ require-
ment on employees™ concerted activity.ﬂ  See, e.g., 
Trompler, Inc
., 335 
NLRB 478, 480 fn. 26 (2001) (citing NLRB v. Washington Aluminum
 Co., 370 U.S. 9, 16 (1962), for the pr
oposition that ﬁthe reasonableness 
of workers™ decisions to engage in c
oncerted activity is irrelevant to the 
determination of whether a labor dispute exists or notﬂ), enfd. 338 F.3d 
747   (7th Cir. 2003).    
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 258 
rules on their face do not reac
h or ﬁchillﬂ protected activ-
ity.   Furthermore, the evidence the General Counsel ad-
duced at the hearing does not establish that the Respon-
dent™s directors had a ﬁdirect
 impactﬂ on the employees™ 
terms and conditions of employment.  
Dobbs House, 
Inc.
, supra.  First, with respec
t to Baez™ role in the intro-duction of the lobby attendant position, the judge found 
only that the hiring of such a new category of employees 
arguably would have some ultimate impact on the unit 

employees.  This is far short of the required showing.  At 
most, the effect was indirect and speculative, i.e., if Baez 
were elected, the Board would adopt the lobby attendant 
program, and if lobby attendants were hired, there might 
(or might not) be less funds available for existing em-
ployees.  Obviously, all kinds of management decisions 
made by a company™s board of
 directors could eventually 
have some conceivable effect on rank-and-file employ-
ees.  Under the case law, however, the impact must be 
ﬁdirect,ﬂ not speculative, eventual, or trickle down.  E.g., 
NLRB v. Oakes Machine Corp
., 897 F.2d 84, 89Œ90 (2d 
Cir. 1990) (conduct of high-level supervisor ﬁdirectly 
related to employee working conditionsﬂ where, inter 
alia, he gave employees job assignments that prevented 

them from qualifying for pay increases).  Here, the re-
cord simply does not establish a direct link or nexus be-
tween the implementation of the lobby attendant program 

and the unit employees™ working conditions.
6  Indeed, there is no evidence of any 
change in unit employees™ 
wages, benefits, or terms and conditions of employment 

as a result of the eventual implementation of the lobby 
attendant program.  Further, even if the Baez proposal, if 
implemented, would have a direct impact on terms and 
conditions of employment, Pizzano did not have a Sec-
tion 7 right to seek her defeat as a candidate for board of 

directors.  Employees do not have a protected right to 
seek changes in the composition of the top-level hierar-
chy that will run the company, even if one person is per-
ceived as less favorable to employee concerns than an-
other.  In this regard, there is a distinction between the 
top hierarchy and lower levels of supervision.  As stated 

in 
Lutheran Social Services of Minnesota, 
250 NLRB 35, 
41 (1980): 
 [T]here appears to be a tacit assumption that employee 
efforts to affect the ultimate direction and managerial 
policies of the business are beyond the scope of [the 

mutual aid and protection] clause. This distinction 
seems to be implicit in the line of cases which holds 
that protests against the appointment or termination of 
                                                          
                                                           
6 The dissent™s claim that such a link exists is just that, a naked 
claim, unsupported by record evidence.   
ﬁlow-levelﬂ supervisors may be protected when directly 

related to employees™ conditions of employment [cita-
tions omitted] while similar activity with regard to ﬁtop 
managementﬂ of the employer is not safeguarded.  [Ci-

tations omitted.] 
 Thus, the activities of Pizzano,
 aimed at defeating can-
didate Baez for board of directors, were not protected, 
and the Rule as applied to him was not unlawful.
7Second, with respect to the 
termination of Pizzano, we 
agree with the judge that th
e evidence strongly suggests 
that Baez played a significant role.  However, the judge 
also correctly recognized that
 ﬁthis single instance of a 
lone director exercising undue influence over the Re-
spondent™s managers is not enough to establish that the 

rule, on its face
 [emphasis added], would reasonably tend 
to chill employees in the exercise of Section 7 rights.ﬂ  

(Emphasis in original.)   
It is axiomatic that Board findings must be based on 
evidence in the record consider
ed as a whole.  Thus, the 
Board must fairly consider and weigh all the record evi-

dence.  Here, the overwhelming record evidence demon-
strates that the Respondent™s 
board of directors plays no 
role in the day-to-day operations of the organization.  As 
discussed above, state regulations, the Respondent™s by-
laws, and its management contract with Marion Scott all 
establish that it is the actions of Marion Scott, not the 
Respondent, that directly af
fect unit employees™ wages, 
hours, or terms and conditions of employment.  It is 
Marion Scott that is responsible for hiring and firing, 

setting employment policies, and negotiating and admin-
istering numerous collective-
bargaining agreements.  
Concededly, the Pizzano termination shows that a direc-

tor can, under exceptional circumstances, influence the 
 7 NLRB v. Oakes Machine Corp., 
897 F.2d 84 (2d Cir. 1990), cited 
by our dissenting colleague, is distinguishable.  The question there was 
whether an employee™s letter compla
ining of the company president™s 
use of employees to work on his personal projects (e.g., repairing the 

president™s own airplane) was protected, concerted activity.  Recogniz-

ing the rule that ﬁemployees customar
ily have no interest in the identity of high level management,ﬂ the c
ourt found a narrow exception based 
on ﬁthe exceptional facts of this cas
eﬂ in which the company president 
did have a direct contact with employees, and his activities paralleled 
those of a low level supervisor at least to the extent that he made some 
job assignmentsŠthose in which he removed employees from pro-

jects which were potentially profitable and reassigned them to unprof-
itablepersonal projects.  Where, as 
here, a high level supervisor di-
rectly affects working conditions by tying salary increases to company 
profitability and then preventing employees from working on profit-
able company projects, he is vulnerable to concerted employee action 
that seeks to improve working conditions. 
None of these ﬁexceptional factsﬂ is present here.  In addition, the em-
ployee action here was aimed at 
preventing a person from holding a 
managerial position, not at how a ma
nager would exercise managerial 
authority in regard to working conditions. 
  CO-OP CITY
 259
decision, by Marion Scott, to discharge a unit employee.  
But the evidence concerning this matter, limited as it is 
to a single discharge influenced by a ﬁlone director,ﬂ is 
simply insufficient to outweigh all the other record evi-

dence supporting the conclusion that the Respondent™s 
directors do not have a dire
ct impact on the employees™ 
terms and conditions of employment. 
  Finally, the Respondent has not by other actions led 
employees reasonably to believe that the rules prohibit 
Section 7 activity.  Thus, there is no evidence that the 

Respondent promulgated the rules in response to union 
or protected concerted activity.  In addition, the Respon-
dent has not enforced the rule against employees for en-
gaging in Section 7 activity.  In this connection, we spe-
cifically adopt the judge™s finding that Pizzano was not 

engaged in protected activity when he prepared and dis-
tributed his leaflet.   
4.  Response to dissent
 The dissent™s argument that
 the Respondent™s rule is 
overbroad and would tend to chill the exercise of Section 
7 rights is largely premised on the dissent™s assertion that 

the Respondent™s directors have a direct impact on em-
ployee terms and conditions of employment.  For the 
reasons set forth above, the dissent™s premise lacks evi-

dentiary support. 
The dissent also argues that
 the Respondent™s rule fails 
to clearly define the area of permissible conduct.  Again, 

we must disagree.  The 1999 and 2000 versions of the 
rule are limited in scope and impact to employee partici-
pation in the Respondent™s election process, a matter 

outside the scope of Section 7.  For a limited time period, 
employees are directed not to
 engage in any activity ex-
pected to benefit a particular candidate or group of can-

didates.  Employees would not reasonably construe the 
rule as prohibiting them from otherwise addressing mat-
ters affecting their wages, hours, or working conditions.  
Although not necessary to our holding, we note that the 
2000 version expressly affirms ﬁemployees™ right to en-
gage in other concerted activities for the purpose of col-
lective bargaining or other mutual aid or protection or 
their right to refrain from any or all such activities.ﬂ  We 

find no ambiguity in either version, and we conclude that 
employees would not reasonably read the rule as prohib-
iting Section 7 activity.  
Finally, the dissent argues that employees would rea-
sonably interpret the rule as prohibiting Section 7 con-

duct because the Respondent 
applied the rule to Piz-
zano™s distribution of his leaflet.  This argument is 
flawed as well because, as st
ated above, Pizzano was not 
engaged in protected activity when he prepared and dis-
tributed the leaflet, inasmuch as the leaflet was unques-
tionably directed at effecti
ng a change in the composition 
of the Respondent™s board of directors.  Further, employ-
ees would not reasonably perceive the leaflet as Section 7 
activity because it was clear fr
om the face of the leaflet 
that Pizzano was speaking in his capacity as a share-
holder/resident (or cooperator), not in his capacity as an 
employee.  In this regard, the dissent misses the point in 
arguing that Pizzano would have identified himself as an 

employee but for the Respondent™s instructions that he 
not do so.  Even if Pizzano had identified himself as an 
employee, his leaflet would still not be protected because 

it was specifically directed at
 preventing the election of a 
director.  The failure of the 
leaflet to refer to Pizzano™s 
employee status is highly si
gnificant for an
 entirely dif-
ferent reason: As the judg
e recognized, an ﬁobjective 

reader would see the leaflet for what it was, the opinions 
of a cooperator on a matter of
 concern to cooperators.ﬂ  
Under these circumstances, that same ﬁobjective readerﬂ 

would not reasonably conclude from the application of 
the rule to leafleting activity by a cooperator concerning 
a board of directors election that the rule applied as well 
to Section 7 activity by an employee.
85.  Conclusion 
For all the above reasons, we conclude that the Re-
spondent™s rule prohibiting employee participation in 

board of director elections, as it existed in 1999 and as 
modified in 2000, does not unlawfully interfere with, 
restrain, or coerce employees in
 the exercise of any rights 
protected by Section 7 of the Act. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBER 
WALSH, dissenting. 
The Respondent violated Section 8(a)(1) of the Act by 
maintaining an overbroad rule prohibiting employees 

from participating in any way in the election of the Re-
spondent™s board of directors.
  The rule is clearly di-
rected at protected activity, and subsequent events make 
it crystal clear that employees would interpret it as such 
and would be chilled from engaging in such activity.  
Accordingly, I must dissent from the majority™s dismissal 

of this complaint allegation.    
                                                          
 8 The dissent also emphasizes the unfairness of the Respondent™s de-
cision to terminate Pizzano for c
onduct that the judge found did not 
breach its rule.  As the judge stated in fn. 8 of his decision, however, it 
is possible that the Respondent™s te
rmination of Pizzano™s employment 
violated his rights as a shareholder/re
sident, or violated New York State 
law.  In any event, such issues ar
e beyond the scope of this proceeding. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 260 
Discussion 
Despite my disagreement with the result my colleagues 
reach, I agree with several aspect
s of their opinion.  First, 
I agree that there is no material distinction between the 
two versions of the Respondent™s rule.  Both the 1999 
and the 2000 versions broadly prohibit nonresident em-
ployees from participating in the election process in any 

way, shape, or form.  As discussed below, the breadth of 
the prohibition was reinforced in instructions employees 
received from their supervisor
s not to participate in the 
1999 election and not to express any opinions regarding 
the candidates or the issues.   
Second, as the majority opinion recognizes, the rele-
vant legal principles are set forth in 
Lafayette Park Hotel, 
326 NLRB 824, 825 (1998), enfd. 203 F.3d 52 (D.C. Cir. 
1999): 
 In determining whether the 
mere maintenance of rules 
such as those at issue here violates Section 8(a)(1), the 
appropriate inquiry is whether the rules would reasona-
bly tend to chill employees in the exercise of their Sec-

tion 7 rights.  Where the rules are likely to have a chill-
ing effect on Section 7 rights, the Board may conclude 
that their maintenance is an unfair labor practice, even 

absent evidence of enforcement. [Footnote and cita-
tions omitted.] 
 Finally, I agree with my colleagues that, in applying 
the 
Lafayette Park
 test, the Board considers whether em-
ployees would reasonably interpret a particular rule as 
prohibiting Section 7 conduct.  The Board also considers 
whether there was any evidence that the employer had 
engaged in conduct that would lead employees reasona-
bly to believe that the rule, in fact, prohibited Section 7 
activity, such as enforcing 
the rule against employees 
who engaged in protected activity.  Id
. at 825Œ828. 
Here, as discussed below, the General Counsel ad-
duced evidence showing that employees reasonably in-

terpreted the Respondent™s rule as prohibiting Section 7 
activity.  In addition, the General Counsel adduced evi-
dence that the Respondent, in fact, enforced the rule 

against an employee engaged in protected concerted ac-
tivity.   Therefore, under the 
Lafayette Park
 framework, a 
finding is warranted that th
e Respondent violated Section 
8(a)(1) by maintaining the rule. 
1.  The lobby attendant program 
Joseph Pizzano, a resident shareholder since 1984, had 
been employed by Respondent as a public safety officer 

since 1982 until his termination in November 1999.  Piz-
zano served as the Union™s president in 1999.   
Also in 1999, Iris Baez announced her candidacy for 
the board of directors and championed as the centerpiece 
of her campaign a proposal to
 create a lobby attendant 
position.  Pizzano and his fellow unit employees feared 
that the implementation of the proposal would adversely 
affect the public safety department because the money to 

pay lobby attendants would have to come from the de-
partment™s budget.  The union leadership and unit em-
ployees were concerned that the diversion of limited 

funds to pay for the new employees would undermine the 
role of public safety officers and could lead to downsiz-
ing.  The controversy over the lobby attendant program 

and Baez™ views on the matter were well documented in 
Respondent™s official publication, 
The Co-op City Times.
 Pizzano and the other public safety department em-
ployees regularly received verb
al instructions from their 
supervisors not to participate in the 1999 board of direc-
tors election and not to express any opinions regarding 
the candidates or issues.  In addition, on March 18, 1999, 
then-General Manager Amit Sikdar sent a signed memo 

to all staff reminding employees of the prohibition on 
employees™ use of their positions to influence the out-
come of the election.  The me
mo included a reprint of the 
1999 rule.  At a March 16, 1999 meeting of the Union™s 
executive board, the Union deci
ded that it could do noth-
ing to express its concerns about the election and the 
lobby attendant program b
ecause of the Respondent™s 
rule.  
It is well established that an employee protest over the 
selection of a manager is protected if the identity or ac-
tions of the manager in question has a ﬁdirect impactﬂ on 
the employees™ terms and conditions of employment.
1  Here, the employees™ and the Union™s concern that the 
lobby attendant program that
 Baez advocated would have 
such an impact is supported by the judge™s own findings: 
  Such a program involved the hiring of a new category 
of employees whose unit placement could affect exist-
ing employees.  Money budgeted to pay the wages and 
benefits of the new employees could reduce funds 

available to compensate existing employees.  Duties 
assigned to the lobby attendants could reduce the role 
of the existing unit employees and might even call into 

question the necessity of maintaining the same size se-
curity force as prev
iously existed.  
Under these circum-
                                                          
 1 Midland Hilton & Towers, 
324 NLRB 1141, 1141 (1997); 
Cater-pillar, Inc., 321 NLRB 1178, 1179 (1996). 
The fact that the manager may occupy a high level position does not 
ﬁinsulate him from the concerted action taken.ﬂ  
NLRB v. Oakes Ma-
chine Corp., 
897 F.2d 84, 90 (2d Cir. 1990).  ﬁAlthough employees 
customarily have no interest in the identity of high level management, 

that is because those supervisors generally have no direct effect on 
conditions of employment . . . .  Where, as here, a high level supervi-

sor directly affects working condition
s . . . he is vulnerable to con-
certed employee action that seeks to 
improve working conditions.ﬂ  Id. 
  CO-OP CITY
 261
stances, employees would generally have a right under 
Section 7 to express their views regarding this issue.  
[Emphasis added.]
  The Respondent™s employees did not lose that Section 
7 right to express their views on the lobby attendant pro-
gram simply because the issu
e surfaced in the context of 
an election for the Respondent™s
 board of directors.  On 
the contrary, if a candidate chooses to make the center-

piece of her campaign a proposal vitally affecting the job 

interests of rank-and-file employees, then the Respon-
dent cannot prohibit the affected employees from exer-
cising their statutory right to oppose that proposal and 
the candidate supporting it.
2  In other words, as the Gen-
eral Counsel correctly recognizes in his brief, ﬁthe im-
plementation of the lobby attendant program and Re-
spondent™s 1999 board of directors™ election were inex-
tricably linked together.ﬂ   
The judge concluded that ﬁthe Respondent™s election 
rule, on its face, does not prohibit the employees from 

expressing their views [on the lobby attendant program] 

in an appropriate manner,ﬂ but only prohibited ﬁemploy-
ees engaging in activities designed to effect the outcome 
of the election of the Respond
ent™s directors.ﬂ  The ma-
jority adopts the judge™s narrow
 construction of the rule.   
There is a major flaw in this
 approach.  The rule does 
not define or even signal to employees what ﬁan appro-

priate mannerﬂ for expressing their views might be.  
Thus, the Respondent™s rule here is overly broad because 
it ﬁfail[s] to define the area of permissible conduct in a 

manner clear to employees and thus cause[s] employees 
to refrain from engaging in protected activity
.ﬂ Lafayette 
Park, supra, 326 NLRB at 828 (quoting 
American Cast 
Iron Pipe Co. v. NLRB, 
600 F.2d 132, 137 (8th Cir. 
1979)). 
Because the record shows that
 the Respondent™s rule is 
overbroad and reasonably caused employees to refrain 
from exercising their Section 7 right to oppose the lobby 

attendant program and Baez™ candidacy, a finding of a 
violation is warranted under the 
Lafayette Park
 test. 2.  The discharge of Joseph Pizzano 
In order to comply with th
e Respondent™s rule, and af-
ter discussing the matter with the Union, Pizzano decided 
to produce and distribute a 
flyer opposing Baez™ candi-
dacy solely in his capacity as
 a resident without reference 
to his employment or union affiliation.  Before doing so, 

Pizzano met with Michael Munns,
 an attorney in the Re-
                                                          
                                                           
2 Contrary to the majority™s contention, there was nothing specula-
tive or remote about the threat the lobby attendant program posed to the 
public safety officers represented by the Union.  Employees need not 

wait until layoffs occur before engagi
ng in concerted activities for their 
mutual aid and protection.   
spondent™s General Counsel™s office, to discuss his plans.  
Munns told Pizzano that th
ere was nothing the Respon-
dent could do to stop him from distributing the flyer as 

long as he complied with the rule and made no reference 

to his employee or union status.   
After his meeting with Munns, Pizzano prepared a 
two-page flyer entitled, ﬁAn Unsolicited Opinion From 

Alcott Place.ﬂ3  The flyer was critical of Baez on several 
issues, including the lobby attendant program.  Pizzano 

placed his name and address on the flyer, but made no 

mention of his employment or union status.  Before dis-
tributing the flyer, Pizzano met again with Munns to clar-
ify the proper manner of distribution.  Following Munns™ 
instructions, Pizzano distributed about 2000 flyers in late 
April 1999.   
On or about May 1, 1999, Baez distributed her own 
flyer in response to Pizzano™s.  In her flyer, Baez identi-
fied Pizzano as being an empl
oyee of the public safety department and president of the Union.  Baez chastised 
Pizzano for being ﬁdishonestﬂ by not disclosing his com-
plete identity. 
Despite Pizzano™s opposition, Baez was elected to the 
board and then was selected by her fellow directors to be 

the Respondent™s president.  Approximately 6 months 

later, Pizzano was terminated under the Respondent™s 
rule for his conduct in producing and distributing the 

flyer.  As the majority frankly acknowledges, the judge 

found that ﬁBaez played a sign
ificant role in the Respon-
dent™s decision to terminate Pizzanoﬂ and that the retalia-
tory nature of the discharge was ﬁtransparent.ﬂ  The 

lobby attendant program th
at Baez advocated was ap-
proved in 2000 and implemented in 2001. 
Although, as the majority emphasizes, the legality of 
Pizzano™s discharge is not be
fore us, the evidence that 
the General Counsel introduced on this matter is highly 

significant.  As the judge (and my colleagues) correctly 
recognize, under the 
Lafayette Park
 test, ﬁthe evidence 
regarding Pizzano™s terminati
on [is] relevant to [the] 
determination whether employees could reasonably be-

lieve that the rule prohibited Section 7 activity.ﬂ  The 
judge (and my colleagues) go
 astray, however, in con-
cluding (1) that Pizzano was not, in fact, engaged in pro-
tected concerted activity when he prepared and distrib-
uted the leaflet, and (2) that
, therefore, employees could 

not reasonably believe that the rule reaches such activity. 
Pizzano™s preparation and di
stribution of the leaflet represented concerted activity because it was undertaken 

after consultation with other union members.  Pizzano™s 
leaflet was protected as it addressed Baez™ support for the 
 3 Alcott Place was the build
ing where Pizzano lived.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 262 
lobby attendant program and 
the negative impact such a 
program would have on unit employees.   
The judge found, and my colleagues agree, that be-
cause Pizzano™s leaflet went 
beyond the lobb
y attendant 
program and addressed other concerns that had no impact 
on employees, he was not engaged in protected activity 
either when he prepared the le
aflet or when he distributed 
it.  I disagree.  All of Pizzano™s comments were made 
within the course of a labor dispute, which is defined in 
Section 2(9) of the Act as ﬁany controversy concerning 

terms, tenure or conditions of employment.ﬂ  Thus, Piz-
zano™s remarks in his leaflet on topics other than the 
lobby attendant program were still protected under Sec-
tion 7 of the Act because they
 were made within the con-
text of a continuing labor dispute, i.e., the Union™s oppo-
sition to the lobby attendant program.  See, e.g., 
Emarco, 
Inc., 
284 NLRB 832, 834 (1987) (employees™ remarks to 
general contractor that employer subcontractor never 

paid its bills, was ﬁno damn good,ﬂ and could not finish 
the job held protected because
 they were related to the ongoing labor dispute).        
The fact that Pizzano omitted his employee status in 
order to comply with the Respondent™s rule hardly serves 
as a basis for stripping Pizzano of the protections of the 

Act.  On the contrary, Pizzano is to be commended for 
being, in the words of the judge, ﬁscrupulousﬂ in his ef-
forts to comply with the Respondent™s rule.  The Re-

spondent is in no position to contend that Pizzano™s flyer 
lacked statutory protection on this ground when it was 
the Respondent itself that in
structed Pizzano not to refer 
to his position as an employee or union officer.  
In sum, the overbreadth of the Respondent™s rule is 
confirmed by its own actions of enforcing it against an 
employee engaged in protected activity.  Surely, when 
Pizzano™s fellow worker
s witnessed the fate that befell 
him, they would tend to refrain from engaging in any  
protected activities of their own.   
CONCLUSION
 For all the above reasons, the Respondent has violated 
Section 8(a)(1) of the Act, as alleged, by maintaining an 
overbroad rule that reasonably tends to interfere with, 

restrain, and coerce employees in the exercise of their 
Section 7 rights. 
 Vonda L. Marshall, Esq.,
 for the General Counsel. 
Richard D. Landau, Esq. and 
Michael B. Hekle, Esq.
 (Jackson, 
Lewis, Schnitzler, & Krupman
), for the Respondent. 
Anthony Lumia, Esq.
 (Davis & Hersh
), for the Charging Party. 
DECISION STATEMENT OF THE 
CASE MICHAEL A. MARCIONESE, Administrative Law Judge. I 
heard this case in New York, New York, on May 1, 2002. Co-
op City Police Benevolent Associ
ation (the Union) filed the 
charge on November 29, 1999, and amended it on May 18, 

2000. The complaint issued November 29, 2001, alleging that 
the Respondent, Riverbay Corpor
ation d/b/a Co-op City, vio-
lated Section 8(a)(1) of the Act by maintaining a rule that re-

stricted employees from participating in the election of mem-
bers of the Respondent™s board of directors. On December 14, 
2001, the Respondent filed an answer to the complaint in which 
it admitted maintaining the disputed rule but denied that the 
rule violated the Act.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-

ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a limited 
profit housing company organ-
ized under the laws of New York State that owns, maintains, 

and operates the middle income
 cooperative housing develop-
ment located in the Bronx, New York, known as Co-op City. 

The Respondent annually derives 
gross revenues in excess of $500,000 and purchases and receive
s at its Bronx, New York facility materials and supplies valued in excess of $5000 di-
rectly from points located outside the State of New York. The 
Respondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 Co-op City consists of 15,372 ap
artment units in 35 high-rise 
buildings and eight clusters of
 three-story townhouse buildings, 
three shopping centers, and eight parking garages on a 330-acre 

site. The Respondent is owned by shareholders, or ﬁcoopera-
torsﬂ, who own and reside in th
e apartment units. It is governed 
by a 15-member board of directors who hire a general manager 

to manage the complex on a day-to
-day basis. At all times ma-
terial to this case, the general manager was Marion Scott Real 

Estate, Inc. (Marion Scott). Kenneth Silverman has been the 
Respondent™s executive genera
l manager since October 1, 
1999, and serves essentially as
 the Respondent™s chief opera-
tions officer. He is also an 
employee of Marion Scott. 
The Respondent employs close to 1,000 employees, ap-
proximately 85 percent of whom are represented by one of 
eight unions. Each union is part
y to a collective-bargaining 
agreement with the Respondent setting forth the wages, hours, 

and terms and conditions of employment of the employees in 
the respective bargaining unit it represents. Marion Scott nego-

tiates these agreements on behalf of the Respondent and is re-sponsible for administering the contracts on a daily basis. The 

Union in this case represents the armed and unarmed security 
  CO-OP CITY
 263
officers and the lobby attendants em
ployed in the department of 
public safety.
1 There were approximat
ely 95Œ110 employees in 
the unit in calendar years 1999Œ2000. The department of public 
safety is headed by the chief of security. The unit employees 
are further supervised by lieutenants and sergeants who are 
excluded from the unit.  
As noted above, the Respondent is governed by a 15-
member board of directors. The directors in turn elect officers, 
including a president. One-third of the board is elected each 
year by the shareholders/cooperators to serve 3-year terms. 
Elections are conducted by secret ballot. Only resident share-
holders may vote for and serve as 
directors. The election is held 
in May and is preceded by a campaign usually lasting 1 to 2 

months. There is no dispute that the Respondent has maintained a 
rule regarding employee particip
ation in board of director elec-
tions at least since early 1999. The 
rule that existed prior to the 
Spring of 2000 was as follows: 
 Employees living in Co-op City
 are encouraged to individu-
ally exercise their rights as re
sidents of the community during 
the Board of Directors election. They shall refrain, however, 
from engaging in any activity, such as organizing other em-
ployees, that might be construed as an attempt to use their po-
sition for the purpose of influencing the outcome of the elec-
tion. All employee groups and 
organizations are prohibited 
from participating either directly or indirectly in the electoral 

process. They may not raise funds, give donations, encourage 
their members to give donations, issue endorsements, distrib-
ute campaign material, or engage
 in any other activity that 
may reasonably be expected to benefit a particular candidate 

or group of candidates. Non-resident employees may not par-
ticipate in the electoral process in any manner except where 
otherwise specified as part of their normal job duties. Candi-
dates who encourage, accept, or knowingly benefit from such 
participation are subject to disqualification by the Committee. 
 It is also undisputed that the 
Respondent revoked this rule in 
the spring of 2000 and promulgated the following rule, which 

was still in effect at the time of the hearing: 
 The election of the Board of Directors is a right of residents in 
Co-op City. Employees living in Co-op City are encouraged 
to exercise their rights as residents of the community during 
the Board of Directors election wi
thin the scope of this policy. 
All Riverbay employees are reminded that as employees they 

have a duty of loyalty to Riverbay and should not engage in 
any activity which raises the appearance of impropriety. Par-
ticipation in the electoral proc
ess must not interfere with em-
ployees™ work duties. All employees shall refrain from engag-

ing in any activity which might be construed as an attempt to 
abuse their positions as employees for the purpose of influ-
encing the outcome of the election. Examples of acts that may 
be deemed to be an abuse of 
employee position include: solic-
iting donations for particular 
candidate(s), distributing cam-
paign material for or against particular candidate(s), or engag-
ing in other activity which may be reasonably construed as an 
abuse of position. 
                                                          
                                                           
1 The lobby attendants were added to the unit in March 2001.  
 Nonresident employees and employee groups and organiza-

tions are prohibited from participation in the electoral process. 
 Candidates who encourage, accept, or knowingly benefit from 
such prohibited participation are subject to disqualification by 
the Committee. 
 This policy does not effect em
ployees™ right to engage in 
other concerted activities for the purpose of collective bar-

gaining or other mutual aid or protection or their right to re-
frain from any or all such activities. 
 Joseph Pizzano, a resident shareholder and former employee 
of the Respondent, testified regarding his participation in the 

1999 board of directors election pr
ocess and the application of 
the above rule to him. Pizzano, a resident since 1984, was em-
ployed by the Respondent as a public safety officer from March 
1982 until November 6, 1999. He was a member of the Union 
and served as its president in 1999. Iris Baez, who is now the 
president of the Respondent™s board of directors, was one of the 
candidates in the 1999 election. Pizzano testified that he was 
concerned about her candidacy because Baez had championed 
the proposal to create the lobby attendant position.
2 According 
to Pizzano, he and other unit employees were concerned that 

implementation of this proposal
 would adversely affect the 
public safety department because
 the money to pay the lobby 
attendants would have to come out of the department™s budget. The union leadership and unit employees feared that the diver-

sion of limited funds to pay fo
r a cadre of new employees 
would undermine the role of public safety officers and could 

lead to downsizing. The controversy over the lobby attendant 
program and Baez™ views on the matter were well documented 
in the 
Co-op City Times
, the Respondent™s official publication.
3  Pizzano testified that he and ot
her public safety department 
employees regularly received ve
rbal instructions from their 
supervisors not to participate in
 the election and not to express 
any opinions regarding the candidates or the issues in the 1999 
election. In addition, a March 
18, 1999 memo to all staff signed 
by then-General Manager Amit 
Sikdar reminded employees of 
the prohibition on employees™ use 
of their position to influence 
the outcome of the election a
nd reprinted the above-quoted 
version of the rule that existed at that time. Pizzano testified 
further that, at a March 16, 1999 meeting of the Union™s execu-
tive board, the Union decided that it could not do anything to 
express its views on the election 
or the lobby attendant issue 
because of these rules. According to Pizzano, he decided that 

he would speak out as an individual cooperator by producing 
and distributing a flyer opposing Baez™ candidacy.
4 Before doing so, Pizzano met with Michael Munns, an attorney in the 
Respondent™s General Counsel™s o
ffice, to discuss his plans. 
 2 Lobby attendants are assigned stati
onary posts in the lobbies of the 
Respondent™s high-rise buildings to monitor security and access to the 
buildings. The public safety officers were assigned primarily to moving 
posts, patrolling the entire sight. 3 Alberta Robinson, a public safety officer and former member of the 
Union™s executive board corroborated
 Pizzano™s testimony regarding 
the Union™s concerns about 
the lobby attendant program. 
4 Robinson also corroborated Pizzan
o regarding these internal union 
discussions. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 264 
Pizzano testified that Munns told him there was nothing the 
Respondent could do to stop him as long as Pizzano complied 
with the rules by not making any reference to his position as an 
employee or union officer. Munns also gave Pizzano a copy of 
the Respondent™s bylaws.  
After his meeting with Munns, Pizzano prepared a 2-page 
flyer with the heading ﬁAn Unsolicited Opinion From Alcott 
Placeﬂ
5 that was sharply critical of Baez and her position on a 
number of issues including the lobby attendant program. Piz-

zano signed the flyer with his na
me and address. The flyer con-
tains no mention of his position as an employee of the Respon-

dent, member of the Union or role
 as its president. Pizzano met 
with Munns again in late April 1999, before distributing the 
flyer to clarify the appropriate 
manner of distribution. Accord-ing to Pizzano, Munns told him that he could distribute the 
flyer from 8 a.m. to 10 p.m., that
 the flyers could be placed 
under cooperators™ doors and that they should cause absolutely 

no litter. Munns also told Pizzano that he could not wear his 
Riverbay uniform or any clothing or outerwear identifying 
himself as a union member while distributing the flyer. Follow-
ing these instructions, Pizzano distributed about 2000 flyers. 
On or about May 1, 1999, Baez distributed flyers of her own in 
response to Pizzano™s flyers. In Baez™ flyer, she identifies Piz-
zano as the president of the Union and a member of the Public 
Safety department an
d castigates him for being ﬁdishonestﬂ by 
not disclosing his identity. Desp
ite Pizzano™s and the Union™s 
opposition, Baez was elected to the board of directors and was 
thereafter selected by the other 
directors to be the Respondent™s 
president. On November 4, 1999, more than 6 months after the 

election, Pizzano was terminated under the above-quoted rule 
for his conduct in producing and distributing the flyer.
6 The lobby attendant program that 
Baez advocated was approved in 
2000 and implemented in 2001. Baez was still the Respon-
dent™s president at the time of the hearing. 
The General Counsel placed in evidence internal correspon-
dence and correspondence between the Respondent and its 

former outside counsel showing that, after the election, Baez 
was involved in initiating the Re
spondent™s review of Pizzano™s 
conduct for possible discipline. Although outside counsel rec-
ommended, in June 1999, against taking any disciplinary ac-
tion, the Respondent sought addi
tional advice from another law 
firm 3 months later. The second
 firm apparently also recom-
mended a lesser form of discipline. However, internal corre-
spondence dated October 19, 1999,
 suggests that Baez pre-
ferred a stronger form of discipline. As previously noted, the 
Respondent decided to terminate Pizzano, imposing the strong-
est form of discipline, in ea
rly November. Silverman, who signed Pizzano™s termination le
tter about a month after com-
mencing his employment as the 
Respondent™s executive general 
manager, acknowledged on cross-ex
amination that it was Baez 
who complained to him about Pizzano™s flyer and that he initi-
ated the ﬁinvestigationﬂ that led to Pizzano™s termination as a 
result of Baez™ complaint. Silver
man denied, however, that he 
                                                          
 5 Alcott Place was the bu
ilding where Pizzano lived. 6 Although the charge originally alleged Pizzano™s termination as a 
violation of Sec. 8(a)(1) and (3) of
 the Act, the Union withdrew that 
aspect of the charge prior to
 issuance of the complaint. 
needed or sought approval from the board of directors before 

making his decision to terminate Pizzano. 
The Respondent offered the testimony of Silverman, as well 
as the Respondent™s bylaws, it
s management contract with 
Marion Scott, and copies of st
ate regulations governing entities 
like the Respondent to show that the Respondent™s board of 
directors has no direct impact on unit employees™ terms and 
conditions of employment. These 
documents establish that the 
Respondent™s directors function much like the directors of any 
other corporation, i.e., they set corporate policy, look out for 
the interests of the shareholders
, and delegate day-to-day man-
agement of the business to profes
sionals hired for that purpose. 
The regulations of the New York State Division of Housing and 
Community Renewal, chapter IV
, section 1725Œ3.3 specifically 
codifies the State™s public policy against interference by mem-
bers of a co-op™s board ﬁwith the day-to-day management and 
operation of project or with it
s employees.ﬂ The uncontradicted 
testimony of Silverman, which is
 corroborated to a great extent 

by the documents, demonstrates
 that Marion Scott has full re-
sponsibility for the hiring, discipline and termination of em-

ployees. According to Silverman,
 he makes the final decision 
regarding the termination of 
employees. The Respondent™s 
board has also delegated to Marion Scott the authority to nego-

tiate with the various labor or
ganizations representing the Re-
spondent™s employees and to hear
 and adjust grievances filed 

by those employees. Although Mari
on Scott is required to sub-mit any collective-bargaining agreement to the board for ratifi-

cation, the board is not involved 
in the formulation of contract proposals or the negotiation of th
ose proposals. With respect to 
grievances, the record shows that Silverman has final authority 
to enter into agreements with employees and their unions to 
settle complaints. According to Silverman, he is not required to 
submit these settlements to the board for prior approval. 
The sole issue in this case is whether the above-quoted rule, 
as it existed in 1999 and/or as
 modified in 2000, unlawfully 
interferes with, restrains, or coerces employees in the exercise 
of any rights protected by Sect
ion 7 of the Act. The General 
Counsel argues that employees have
 a statutory right to partici-
pate in elections for members of the Respondent™s board of 
directors because decisions made by these directors, such as the 
decision regarding the lobby atte
ndant program, have an impact 
on unit employees. Although couns
el for the General Counsel offered evidence regarding enforcement of the rule against 

Pizzano, her theory of the case is that the rule is unlawful on its 
face and that mere maintenance of the rule violates Section 
8(a)(1). The Respondent argues 
that Section 7 does not give 
employees the right to participat
e in the selection of individu-
als, like the Respondent™s director
s here, who are at the peak of an employer™s management hierarchy. The Respondent con-

tends that the rule, on its face, 
does not reach protected activity. 
Many years ago, the Supreme Court recognized the tension 
that exists between the right of employees to self-organization 
and the right of employers to maintain order in the workplace 
and the Board™s statutory role in accommodating these compet-
ing interests. 
Republic Aviation v. NLRB, 
324 U.S. 793 (1945). In determining whether employer rules of conduct adequately 

accommodate or unlawfully infringe upon employees™ statutory 
rights, the Board examines  
  CO-OP CITY
 265
 whether the rules would reasonably tend to chill employees in 
the exercise of [those] rights. Where the rules are likely to 
have a chilling effect on Section 7 rights, the Board may con-
clude that their maintenance is an unfair labor practice, even 
absent evidence of enforcement.  
 Lafayette Park Hotel, 
326 NLRB 824, 825 (1998), enfd. 203 
F.3d 52 (D.C. Cir. 1999) and cases cited therein.(footnote omit-

ted.) In applying this test to the specific rules at issue in 
Lafay-
ette Park, 
the Board considered whether employees would rea-
sonably read or interpret a partic
ular rule as prohibiting Section 
7 conduct. The Board also considered whether there was any 

evidence that the employer had engaged in conduct that would 
lead employees reasonably to believe that the rule in fact pro-
hibited Section 7 activity, such as enforcing the rule against 
employees who engaged in prot
ected activity, or promulgating 
the rule in response to protected activity. Id
. at 825Œ828.
7   
 The Respondent™s rule, on its face, addresses employee con-
duct in connection with the elect
ion of directors to the Respon-dent™s governing board. The rule
 differentiates between em-
ployees who are residents/shareh
olders and those who are not. Employees who are not residents and the Union itself, are sub-
ject to a total prohibition on participation in these elections. The 
right of resident employees, as 
residents, to participate indi-
vidually in the election process 
is recognized. However, they 
are prohibited from engaging in any activity, including con-

certed activity with other employ
ees, that might be ﬁconstrued 
as an attempt to use their position [as an employee] for the 

purpose of influencing the outcome of the election.ﬂ The new 
rule adopted in 2000, while still limiting the right of resident 
employees, contains additional language clarifying the types of 
activities that would violate the rule. The new rule also contains 
express language recognizing the right of employees to engage 
in ﬁother concerted activity for the purpose of collective bar-
gaining or other mutual aid or protection or . . . to refrain from 
any or all such activities.ﬂ In order to determine whether this 
rule would ﬁreasonably tend to chill employees in the exercise 
of their Section 7 rights,ﬂ it must
 first be determined what right, if any, employees have under the Act to participate in the selec-

tion of the employer™s board of directors. 
The ﬁmutual aid or protectionﬂ cl
ause of Section 7 of the Act 
has been broadly construed to encompass concerted activity 
that is directed at the selecti
on and retention of certain supervi-
sory and managerial
 personnel where the activity concerns 
actual conditions of employment and the means employed by 
the employees is reasonable. 
Yesterday™s Children v. NLRB, 
115 F.3d 36 (1st Cir. 1997). The identity of an individual in the 

employer™s managerial hierarch
y who has a direct impact on 
the employees™ wages, hours, and working conditions, such as a 
                                                          
 7 Although there is evidence of enfo
rcement in the instant case, i.e. 
Pizzano™s termination, it is unnecessary
 for me to decide whether the 
Respondent™s application of the ru
le to Pizzano™s conduct during the 
1999 election campaign was unlawful because the complaint does not 
allege such a violation. The complaint alleges that the mere mainte-
nance of the rule was unlawful. I 
have, however, considered the evi-
dence regarding Pizzano™s termination 
as relevant to my determination 
whether employees could reasonably 
believe that the rule prohibited 
Sec. 7 activity. See 
Lafayette Park Hotel, 
supra. 
supervisor with immediate auth
ority over the employees, has 
been found to be a legitimate topic of concerted activity under 
Section 7. See, e.g., Atlantic-Pacific Construction Co. v. NLRB, 
52 F.3d 260 (9th Cir. 1995); 
NLRB v. Oakes Machine Corp., 

897 F.2d 84 (2d Cir. 1990); Senior Citizens Coordinating 
Council of Riverbay Community, 
330 NLRB 1100, 1103 
(2000); Dobbs Houses, 135 NLRB 885 (1962), enf. denied 325 
F.2d 531 (5th Cir. 1963). The Board and the courts have his-

torically distinguished this type of protected activity from em-
ployee activity directed at affec
ting the ultimate direction and 
managerial policies of the business, which lies outside the 
scope of Section 7. 
Lutheran Social Services of Minnesota,
 250 
NLRB 35, 41 (1980); Retail Clerks Local 770, 
208 NLRB 356 
(1974). Which side of the line any 
particular employee activity 
falls is a question of fact, based 
on the totality of circumstances. 
NLRB v. Oakes Machine Corp., 
897 F.2d supra at 89. Under the Respondent™s bylaws 
and the applicable laws and 
regulations of the State of Ne
w York, the Respondent™s board 
of directors has no direct impa
ct on unit employees™ wages, 
hours, or terms and conditions of employment. At most, the 
directors indirectly affect 
employees™ working conditions 
through their hiring and oversight
 of the general manager, 
Marion Scott. It is the actions 
of the general manager that di-
rectly impact the employees™ working conditions, e.g., through 

the decisions it makes regarding 
hiring, discipline, and termina-
tion of employees; by negotiating with the Union regarding the 

employees wages, be
nefits, and other working conditions and 
by adjusting their grievances; and, through the department 

heads and other supervisors it hi
res, assigning and directing 
employees™ work on a day-to-day basis. The only evidence in 

the record which might show the type of direct impact neces-
sary to give the employees a statutory right to a voice in the 
selection of the Respondent™s board of directors is the board™s 
consideration of the lobby atte
ndant program and the involve-
ment of one director in Pizzano™s termination. These are the 

two facts the General Counsel re
lies upon to prove her theory 
of the case. 
The decision to adopt a lobby attendant program arguably 
would impact the unit employees. Such a program involved the 
hiring of a new category of em
ployees whose unit placement 
could affect existing employees. Money budgeted to pay the 

wages and benefits of the new employees could reduce funds 
available to compensate existing employees. Duties assigned to 

the lobby attendants could reduce the role of the existing unit 
employees and might even call in
to question the necessity of 
maintaining the same size security force as previously existed. 

Under these circumstances, empl
oyees would generally have a 
right under Section 7 to express th
eir views regarding this issue. 
However, the Respondent™s elec
tion rule, on its face, does not prohibit the employees from expressing their views in an ap-

propriate manner. What the rule
 prohibits is employees engag-
ing in activities designed to effect the outcome of the election 

of the Respondent™s directors. That is a different matter en-
tirely. Under the well-established interpretation of Section 7 
noted above, employees do not have a right to designate those 
individuals who set corporate po
licy and make the core entre-
preneurial decisions necessary to run the business. 
Retail 

Clerks, 
supra. There is a distinction, which the Board and the 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 266 
courts have recognized, between 
protesting an employer™s poli-
cies or business decisions and 
seeking a roll in making those 
decisions. See, e.g., 
Harrah™s Lake Tahoe Resort Casino, 
307 NLRB 182 (1992) (activity advo
cating an employee stock 
ownership plan that would gi
ve employees 50 percent owner-
ship of the employer is not prot
ected by Sec. 7 of the Act be-
cause it does not advance employees™ interests as employees 
but rather advances employees™ interests as entrepreneurs, 
owners, and managers).  
One might argue, as the Genera
l Counsel does, that the Re-
spondent™s application of the rule
 to Pizzano™s distribution of 
his preelection leaflet shows that the employer intended the rule 

to cover protected activity, or that this application of the rule 
would reasonably lead employees 
to believe that the rule pro-
hibited Section 7 activity. Howeve
r, I find that Pizzano was not 
engaging in protected concerted activity when he prepared and 
distributed his leaflet. Although 
the leaflet addressed some of 
the concerns of the Union and the employees regarding the 
lobby attendant proposal, it also
 criticized the incumbent direc-
tors, and Baez and her slate of ca
ndidates, for decisions that had 
little or no impact on employees. In addition, Pizzano framed 
his leaflet as the ﬁunsolicited opinionﬂ of a resident who was 
concerned about the directors™ stewardship of the cooperative™s 
assets. Such concerns are outside the scope of Section 7. See
 Harrah™s Lake Tahoe Resort Casino
. Anyone reading Piz-
zano™s leaflet could not reasonably conclude that he was speak-
ing out as an employee. In fact
, he was careful not to mention 
his status as an employee. An objective reader would see the 

leaflet for what it was, the opi
nions of a cooperator on a matter 
of concern to cooperators. Thus, the application of the rule to 

Pizzano, under the circumstances, does not establish that the 
rule could reasonably be interp
reted by employees as limiting 
or prohibiting them from engaging in Section 7 activity.
8The evidence in the record 
strongly suggests that Baez 
played a significant role in the Respondent™s decision to termi-

nate Pizzano. Despite the advice of two outside attorneys 

against taking this action, Silverman admittedly terminated 
Pizzano after receiving a complaint from Baez. The Respon-
dent™s own internal corresponden
ce indicates that Baez pre-
ferred that such action be taken 
against Pizzano. The retaliatory 
nature of Baez™ efforts to punish Pizzano for the leaflet are 
transparent. Nevertheless, this single instance of a lone director 
exercising undue influence over th
e Respondent™s managers is 
not enough to establish that the rule, 
on its face [emphasis 
added], would reasonably tend to 
chill employees in the exer-
                                                          
                                                           
8 It is possible that the Responde
nt™s termination of Pizzano™s em-
ployment violated his rights as a shareholder/cooperator, or violated 
New York state law governing housing cooperatives like the Respon-

dent. Such issues are beyond th
e scope of this proceeding. cise of Section 7 rights. As 
noted above, Pizzano was not en-gaged in protected concerted activity when he communicated 
with his fellow cooperators regarding the upcoming election. 
Moreover, the rule, on its face, permitted Pizzano™s participa-
tion in the election as a resident. Because he was scrupulous in 
avoiding any conduct that could be deemed use of his position 
as a union officer and employee to
 influence the outcome of the 
election, he did not in fact viol
ate the rule. Under these circum-
stances, employees would not reasonably conclude that activity 
protected by Section 7 of the 
Act was prohibited by the rule. 
In sum, I find that the Genera
l Counsel has not met his bur-
den of proving that the Respondent™s rule regarding the partici-
pation of employees in the elec
tion of the Respondent™s board of directors would reasonably tend to chill employees in the 

exercise of their Section 7 rights. 
Lafayette Park Hotel, 
supra. The rule, on its face, only prohibits employees from using their 

position as employees to affect the outcome of the election. 
Because employees do not have a right under Section 7 of the 
Act to select an employer™s directors, the rule does not reach 
protected activity. No reasonable 
construction of the rule, either 
in its 1999 form, or as modified in 2000, would limit employees 

in their right to concertedly express their opinions as employ-
ees, in an appropriate manner, 
on matters directly related to 
their working conditions. Accordingly, I shall recommend that 

the complaint be dismissed in its entirety. 
CONCLUSIONS OF 
LAW 1. The Respondent did not interfere with, restrain, or coerce 
its employees, in violation of S
ection 8(a)(1) of the Act, by 
maintaining a rule that prohibited employees from participating 
in the election of members of the Respondent™s board of direc-
tors. 2. The Respondent did not interf
ere with, restrain or coerce 
its employees, in violation of S
ection 8(a)(1) of the Act, by 
modifying the rule described above in spring 2000. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9ORDER The complaint is dismissed. 
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  